             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 1 of 28




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________
MULTIPLE ENERGY TECHNOLOGIES, LLC,          Case Number: 2:20-cv-664
                               Plaintiff,

                v.                                       COMPLAINT

UNDER ARMOUR, INC.,                                      JURY TRIAL DEMANDED

                        Defendant.
_________________________________________

        Plaintiff, Multiple Energy Technologies, LLC (“MET”), by its attorneys, White and

Williams, LLP, as and for its complaint against Defendant Under Armour, Inc. (“Under Armour”)

herein, alleges as follows:

                                        INTRODUCTION

        1.      This is an action seeking injunctive relief and to recover damages arising from

Under Armour’s ongoing breaches of its contractual, statutory and common law duties owed to

MET, including without limitation, its breach of the 2014 Confidential Disclosure Agreement

with MET; its misappropriation of MET’s trade secrets, confidential and proprietary information

to compete unfairly and wrongfully with MET; its false advertising; its violations of the Sherman

and Lanham Acts; and its tortious interference with MET’s economic relationships, all of which

have had the effect of severely damaging MET’s business.

                                 JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1331, 15 U.S.C. § 1125(a) and 15 U.S.C. §1 et. seq. because this action arises under the laws of

the United States. This Court has supplemental jurisdiction over all state-law claims pursuant to

28 U.S.C. § 1367 and 28 U.S.C. § 1338(b).




23522536v.19
             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 2 of 28




        3.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

because this district is MET’s principal place of business where it created and maintains its trade

secrets and many of the events giving rise to MET’s claims occurred in this district, including the

harm suffered by MET.

                                          THE PARTIES

        4.      MET is a Delaware limited liability company with its principal place of business

at 470 Johnson Road, Suite 220, Meadow Pointe Plaza, Washington, PA 15301.

        5.      Upon information and belief, Defendant Under Armour is a corporation organized

and existing under the laws of the State of Maryland with its principal place of business in

Maryland.

                                         BACKGROUND

        6.      Dr. Shannon Vissman began operating MET in May 2012. Over the next few

years, Dr. Vissman and his team took part in the development of, and tested, a bioceramic

powder branded as “RedwaveTM.”

        7.      MET sells its bioceramic powder to manufacturers, who spray the powder onto

their garments, sheets, and other textiles and then, in turn, sell those products, which include the

printed RedwaveTM mark, to consumers. MET developed its RedwaveTM product particularly for

application by contract manufacturers for ultimate sale to the public.

        8.      MET has also sold garments, sleeves and other products containing its bioceramic

powder, which include the printed RedwaveTM or Biopower mark, directly to consumers.

        9.      Under Armour sells activewear and sleepwear products directly to consumers.

This includes the sale of products containing a competing bioceramic product known as Celliant,

which is manufactured by Hologenix, LLC (“Hologenix”). Under Armour advertises these



                                                 -2-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 3 of 28




products separately from their other product offers and as helping to promote recovery,

especially for athletes.

    A.         Finished Textiles Containing Recovery Enhancing Bioceramics

         10.      In recent years there has been growing consumer demand for sleepwear, bed

sheets, and other finished textiles containing recovery enhancing bioceramics (“FTCREB”).

These products contain bioceramics that can either be sprayed or printed on textiles or onto the

fabric themselves. The textiles are then used to create sleepwear, bed sheets, and other products.

         11.      FTCREB are distinct and separate from other finished textile products. Unlike

other pajamas and bed sheets, these products are designed and manufactured to use infrared

technology to improve muscle recovery in athletes – a characteristic strongly advertised by

Under Armour.

         12.      Notably, NFL quarterback Tom Brady has been largely responsible for the growth

and popularity of the FTCREB market. In or around 2017, Mr. Brady started using FTCREB

incorporating Plaintiff’s bioceramic technology and spoke publicly about the benefits of the

FTCREB with MET’s bioceramic technology and as a result potentially increased consumer

demand for FTCREB.

         13.      FTCREB are consistently priced higher than traditional textiles that do not

contain bioceramics.

         14.      Upon information and belief, consumers who seek to purchase FTCREB do not

consider traditional textiles that do not contain bioceramics to be reasonably interchangeable.

Therefore, consumers who seek to purchase FTCREB would not respond to a small but

significant and non-transitory increase in price of FTCREB by switching to traditional textiles

that do not contain bioceramics.



                                                  -3-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 4 of 28




         15.      Under Armour has become the market leader in the FTCREB market and markets

these products are separate and distinct from their textiles that do not contain biocerarmics.

         16.      Upon information and belief, Under Armour is responsible for over 60% of sales

in the market for FTCREB in the United States and Under Armour has power over price in the

FTCREB market in the United States.

    B.         MET’s Protection of Its Trade Secrets

         17.      In connection with the development of the RedwaveTM business, MET built a

substantial patent portfolio and strongly protects its patents, processes, and formulations at

considerable cost.

         18.      MET does not share its formulation or application process for its RedwaveTM

powder without protecting itself first with non-disclosure agreements and other protective

documents.

         19.      MET’s application process is proprietary to MET.

    C.         Under Armour & MET

         20.      On October 14, 2014, Under Armour executed a “Mutual Non-Disclosure

Agreement” with MET (the “NDA”).

         21.      The NDA provided, inter alia, that “‘Confidential Information’ shall mean all

information of any kind whatsoever (including without limitation information related to the

Company’s bioceramic technology, patent, copyright, trade secret and other proprietary

information, data, compilations, formulae, models, patent disclosures and applications,

procedures, processes, projections, protocols, results of experimentation and testing,

specifications, strategies and techniques, and business information and objectives), and all

tangible and intangible embodiments thereof of any kind whatsoever (including without

limitation, apparatus, compositions, products, documents, drawings, machinery, patent

                                                 -4-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 5 of 28




applications, records, report(s)), which is disclosed by [MET] to [Under Armour] or is obtained

by [Under Armour] through observation or examination of the foregoing.”

        22.    Pursuant to the terms of the NDA, Under Armour agreed not to share any of the

Confidential Information with any third-party and acknowledged that MET is the owner and

licensor of the Confidential Information.

        23.    On January 15, 2015, Under Armour and MET entered into a Material Transfer

Agreement whereby MET gave specified materials to Under Armour for the sole purpose of

conducting a specified evaluation and not for any commercial or other purpose (the “2015

Agreement”). The 2015 Agreement further stated that “[u]nless expressly contemplated as part

of the Evaluation, [Under Armour] shall not analyze, characterize, reverse engineer or otherwise

derive the structure of any Materials.” The agreement was specifically related to Under Armour’s

development of FTCREB utilizing Redwave.

        24.    The 2015 Agreement also stated in relevant part that “[a]ll oral and written

information relating to the Materials or the Evaluation to be performed with the Materials

(“Confidential Information”) will be the proprietary and confidential information of [MET].

[Under Armour] agrees to hold all Confidential Information in confidence and not to disclose

Confidential Information to any third party or use it for any purpose except for the conduct of the

Evaluation.”

        25.    MET shared with Under Armour the application process for spraying or

“printing” its powder onto material as well as the concentration mix and the science behind its

products, which was protected by the terms of the NDA.




                                                -5-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 6 of 28




         26.      Under Armour manufactured its FTCREB products, which it promoted as

recovery wear, using MET’s patented formula of bioceramic powder branded RedwaveTM and its

spray application.

         27.      Under Armour and MET agreed that Under Armour’s products would contain the

phrase “powered by RedwaveTM”, reflecting the importance of the brand to their business. At

the time, these “powered by RedwaveTM” recovery wear products were Under Armour’s first and

only FTCREB products.

    D.         Under Armour Announces Partnership With RedwaveTM

         28.      In order to allow Under Armour to launch its initial FTCREB products at the 2017

CES conference (formerly the “International Electronics Show”) in Las Vegas, Nevada, MET

provided it with an initial supply of its bioceramic powder upon receiving assurances from Under

Armour that the supply contract would be forthcoming.

         29.      In early January 2017, Under Armour introduced its initial FTCREB products—

specifically, athlete recovery sleepwear—that it manufactured using RedwaveTM powder at the

CES conference. The introduction at CES generated significant publicity.

         30.      Under Armour quickly sold out of the FTCREB products containing the

RedwaveTM powder and requested additional supply. MET provided a second supply of its

RedwaveTM powder for use by Under Armour.

         31.      On April 7, 2017, Under Armour and MET entered into a short-term exclusive

supply agreement (the “Short-Term Agreement”) where MET provided another supply of its

RedwaveTM powder for the purpose of producing FTCREB products. The Short-Term

Agreement continued through June 2, 2017.

         32.      Under Armour’s and MET’s exclusivity, which was included in the Short-Term

Agreement, was to remain in effect until either of the parties executed a superseding agreement

                                                 -6-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 7 of 28




or one party provided notice to the other that it desired to end the exclusivity. Significantly, MET

entering into a contract with Under Armour that would allow Under Armour to be the exclusive

manufacturer of sleepwear incorporating RedwaveTM powder would eliminate MET as a direct

competitor to Under Armour. It also would prevent Under Armour’s competitors in the space –

such as Nike, New Balance and Adidas – from utilizing RedwaveTM powder.

    E.         Under Armour Abandons MET in Favor of Hologenix

         33.      Upon information and belief, at the time that MET was supplying RedwaveTM

bioceramic powder to Under Armour and Under Armour was under a non-disclosure agreement

and an agreement to exclusively work with MET, Under Armour violated both the non-

disclosure agreement and exclusivity agreement by entering into discussions and ultimately

entering into a supply agreement with Hologenix.

         34.      Upon information and belief, Under Armour and Hologenix planned to promote

Under Armour FTCREB products containing Hologenix bioceramic materials as technologically

superior to products containing MET’s bioceramic powder by falsely and deceptively claiming

Hologenix had approvals from the Food and Drug Administration.

         35.      On July 25, 2017, Hologenix announced in a press release that “U.S. Food and

Drug Administration has determined Celliant products are medical devices and general wellness

products . . . because they temporarily promote increased local blood flow at the site of the

application in healthy individuals[,]” and it started promoting Celliant on social media and in the

press as “FDA approved.” This statement was false.

         36.      In the ensuing days and months, Under Armour carried the same and similar

messaging on its website and began promoting its products containing Hologenix’s bioceramic

materials as FDA approved or determined and superior to products containing RedwaveTM that

were denoted by language stating “not a medical device” as well as selling it at a higher price

                                                 -7-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 8 of 28




than its products containing RedwaveTM. Under Armour’s statements regarding FTCREB

products containing Hologenix were untrue, harmed MET’s business, and intentionally deceived

consumers into believing that FTCREB products containing Hologenix were superior to

FTCREB products containing RedwaveTM. The deceptive statement’s harm was magnified by

the “not a medical device statement” on FTCREB products containing RedwaveTM. While that

statement was true, when juxtaposed with the deceptive statement that FTCREB products

containing Hologenix were medical devices, Under Armour anticompetitive and deceptive

advertising deceived consumers in concluding that FTCREB products containing Hologenix

were clinically proven and FDA-validated to be superior than FTCREB products containing

RedwaveTM. Notably, Under Armour does not feel compelled to clarify that any of their other

textile products are not medical devices.

        37.    By letter dated July 31, 2017, Under Armour informed MET that it was

terminating the exclusivity provision of the parties’ Short-Term Agreement.

        38.    MET subsequently discovered that Hologenix entered into an exclusive deal with

Under Armour for the supply of its Celliant bioceramic material.

        39.    Hologenix promoted Under Armour’s products on Celliant.com where it also

promoted Celliant with the false and misleading statements described above.

        40.    Under Armour promotes its products on underarmour.com where it also promotes

Celliant with the false and misleading statements described above.

        41.    Upon information and belief, Under Armour has done so intentionally, knowing

these statements were false and misleading.

    F. Under Armour Strong Arms Other Manufacturers into Boycotting MET

        42.    Not content with just its false and deceptive advertising campaign, Under Armour

set out to use its market power to further harm, and ultimately destroy, MET. Specifically,

                                               -8-
23522536v.19
             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 9 of 28




Under Armour strong-armed MET’s other existing and prospective business partners into

refusing to do business with MET or lose Under Armour existing or future business. As a result,

MET found itself foreclosed from the FTCREB marketplace.

        1.      Under Armour Interferes with MET’s Relationship with American Textile
                Company

        43.     Upon information and belief, American Textile Company (“American Textile”) is

in the business of manufacturing bedding products. MET and American Textile had contracted to

create bedding that incorporated RedwaveTM powder.

        44.     MET’s relationship with American Textile began in 2015. Thereafter, MET

entered into a series of contracts with American Textile. This included a Jun 3, 2015 Material

Transfer Agreement and a May 4, 2016 Evaluation and Supply Agreement.

        45.     The Evaluation and Supply Agreement granted American Textile an option to

incorporate RedwaveTM powder into its products and therefore develop FTCREB products.

        46.     Under Armour expressed interest in expanding its products with MET into

recovery bedsheets and pet beds. MET advised Under Armour that MET already had a business

relationship with American Textile and that MET was about to extend an option to utilize its

powder with American Textile. MET specifically asked Under Armour about its interest in

recovery bedsheets and pet beds before it extended its agreement with American Textile. Despite

its earlier expression of interest, Under Armour indicated that it did not want to proceed.

        47.     American Textile exercised its option on April 3, 2017. The Evaluation and

Supply Agreement had an initial term of 18 months after American Textile received the

RedwaveTM powder, and subsequently would renew for successive one-year periods unless either

party terminated by written notice.




                                                -9-
23522536v.19
             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 10 of 28




        48.      Approximately three weeks after American Textile exercised its option with

MET, Under Armour informed MET it wanted to manufacture recovery bedsheets.

        49.      As more fully described below, Under Armour ordered American Textile to stop

doing business with MET. American Textile acquiesced to Under Armour’s demand because

they could not risk upsetting a company as powerful as Under Armour and losing out on the

prospect of doing business with them.

        2.       Under Armour Interferes With MET’s Relationship with Milliken

        50.      MET had been in discussions with Milliken to use its bioceramic powder in its

planned FTCREB product lines, including but not limited to work clothing, uniforms, scrubs and

sportswear as well as other products.

        51.      As negotiations between MET and Milliken concluded in the anticipated

execution of an agreement, Milliken ceased all communications with MET.

        52.      MET was recently informed by a Milliken representative that communications

with MET ceased because Under Armour informed Milliken that if Milliken worked with MET,

Under Armour would not work with Milliken.

        3.       Under Armour Interferes With MET’s Relationship with TB12

        53.      MET had also been in discussions with TB12 to develop and manufacture

FTCREB products containing MET’s RedwaveTM powder, including but not limited to

sleepwear, bedding and recovery sleeves as well as other products.

        54.      TB12 was a part of the negotiations and plans between MET and Under Armour

to develop products containing RedwaveTM powder.




                                               -10-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 11 of 28




        55.      A TB12 representative informed MET that it did not have any control over Under

Armour’s decision and it had to work with the Under Armour brand for recovery products and

whoever they chose to use to supply the bioceramic powder because it was a pure volume game.

        G.       Under Armour Destroys MET’s RedwaveTM Business and Injures
                 Competition in the FTCREB Market

        56.      Upon information and belief, Under Armour engaged in a systematic and multi-

faceted anticompetitive scheme to destroy MET’s RedwaveTM business and thereby eliminate a

competing product while deceptively and falsely promoting Hologenix’s Celliant as FDA

approved and determined despite knowing there was no FDA approval or determination. Also

upon information and belief, Under Armour’s campaign has denigrated and disparaged

RedwaveTM in the eyes of consumers and other potential MET customers or business partners,

thereby crippling MET as a competitor and severely injuring competition in the market for

recovery wear.

        57.      As part of its scheme, it switched from Redwave to Celliant and its false

promotion of products containing Celliant as having FDA determined benefits, including,

increased localized circulation, Under Armour continues to display products powered by

RedwaveTM on its website but notes therein that those products are not “medical devices.”

        58.      Upon information and belief, Under Armour has continued to do so in an effort to

destroy the RedwaveTM business, and thereby monopolize the FTCREB market, by contrasting it

with products that it wrongfully claimed had FDA approval, as part of a deliberate effort on the

part of Under Armour to make the products powered by RedwaveTM less desirable to potential

purchasers.

        59.      Under Armour’s conduct deceives consumers into believing that MET products

are inferior to Hologenix’s “FDA approved” and “FDA determined” products. As a result,


                                                -11-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 12 of 28




consumers are deprived of the benefits of competition from MET products in the FTCREB

Market.

        60.    Moreover, after Under Armour announced its exclusive deal with Hologenix,

Under Armour strong armed other textile manufacturers into boycotting MET. Specifically,

Under Amour orchestrated at least American Textile, Milliken and TB12 into boycotting MET.

Upon information and belief, Under Armour will strong-arm any other manufacturer MET

attempts to work with into joining the boycott.

        61.    During a conversation with an American Textile executive about collaborating on

FTCREB, MET learned about the boycott. The American Textile executive explained that

Under Armour insisted that American Textile work with Hologenix instead of MET, and that

American Textile could not pass up the opportunity to continue to work with Under Armour.

        62.    The American Textile executive also said that Under Armour switched to

Hologenix because Under Armour intended to adopt the FDA approval campaign without

restriction because, among other things, Under Armour would be indemnified by Hologenix.

        63.    On July 31, 2018, American Textile sent a termination notice to MET, stating that

the Evaluation and Supply Agreement would be terminated on October 3, 2018.

        64.    Similarly, an executive from Milliken, Inc., which had been doing business with

MET, also informed MET that Milliken had been told by Under Armour that, if it wished to do

business with Under Armour, it needed to stop utilizing RedwaveTM , and start using Celliant

instead.

        65.    The same was true for TB12 who also had informed MET that it could no longer

continue to do business with MET on recovery products if Under Armour was no longer working

with MET.



                                                  -12-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 13 of 28




        66.    MET’s prospects of finding any customers for its patented formula of bioceramic

powder branded RedwaveTM is impaired so long as Under Armour’s false and misleading claims

continue, and as long as Under Armour continues to pressure other companies to stop doing

business with MET.

        67.    Upon information and belief, Under Armour’s false advertising campaign and

efforts to undermine MET and its product have hurt competition in the market for recovery wear.

        68.    On June 3, 2019, Hologenix was “preliminarily enjoined from making any

statement in any forum including but not limited to statements: (1) on its website, (2) on a social

media platform, or (3) to any member of the press, that states that the Food and Drug

Administration has ‘approved’ Hologenix’s product Celliant for any use.”

        69.    By order dated March 10, 2020, the injunction was made permanent stating:




                                               -13-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 14 of 28




                                       FIRST CLAIM
                        (Lanham Act 15 U.S.C. 1125(a)(1)(B) Violations)

        70.     MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        71.     Under Armour’s activities as described above constitute false advertising in

violation of Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

        72.     Under Armour has made and, if not enjoined, will continue to make, false and

misleading descriptions of fact or representations of fact about the characteristics and qualities of

Celliant in commercial advertising or promotion in interstate commerce by and through its

website, social media posts, and other marketing and promotional materials.

        73.     Under Armour’s statements as described herein are commercial advertising about

its products containing Celliant.

        74.     Under Armour caused its statements about Celliant and its products that

incorporate Celliant to travel in interstate commerce.

        75.     Under Armour’s false and misleading statements have actually deceived and/or

have a tendency to deceive a substantial segment of its intended audience. The tendency of

Under Armour’s statements to deceive is evidenced from the way Celliant has been described in

the press and by Under Armour’s business partners.

        76.     Under Armour’s statements about Celliant have influenced and are likely to

influence the purchasing decisions of consumers who are shopping for “recovery” garments and

textiles to the detriment of MET.

        77.     As a result of Under Armour’s false advertising for Celliant, MET lost business

with at least American Textile, Milliken and TB12 and sales of Under Armour’s products

powered by RedwaveTM have plummeted as a result of Under Armour’s misrepresentations.


                                                -14-
23522536v.19
            Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 15 of 28




          78.   But for Under Armour’s misrepresentations and deceptive advertising, MET

would have continued its long term supply arrangement with American Textile and entered into

new contracts with other potential customers, including but not limited to Milliken and TB12.

          79.   By reason of the foregoing, Under Armour has intentionally and willfully violated

15 U.S.C. § 1125 (a)(1)(B).

          80.   MET’s interests here fall within the zone of interests protected by the Lanham

Act, insofar as, as a result of UA’s false advertising, MET has suffered injury to its commercial

interests in the form of lost sales and harm to its reputation. (do we have to include this and flag

issue?)

          81.   As an actual and proximate result of Under Armour’s conduct described herein,

MET has suffered monetary damages in an amount to be proven at trial.

          82.   Under Armour’s aforesaid acts also have caused, and unless restrained and

enjoined by this Court, will continue to cause, irreparable damage, loss, and injury to MET in the

form of loss of manufacturer and consumer goodwill for which MET has no adequate remedy at

law. MET is entitled to an injunction, pursuant to 15 U.S.C. § 1116(a), to prevent Under Armour

from continuing to make false and misleading representations, and to correct the false impression

left by Under Armour’s deception.

          83.   MET is entitled, pursuant to 15 U.S.C. § 1117, to recover from Under Armour: (i)

Under Armour’s profits from its false advertising; (ii) damages MET has sustained due to Under

Armour’s conduct; and, (iii) the costs of this action.

          84.   Because this is an exceptional case involving calculated and willful misconduct

by Under Armour, MET is also entitled, pursuant to 15 U.S.C. § 1117(a), to recover (i) up to

three times the amount of actual damages and (ii) attorneys’ fees.



                                                -15-
23522536v.19
           Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 16 of 28




                                         SECOND CLAIM
                           (Violations of the Sherman Act, 15 U.S.C § 2)

        85.     MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        86.     The relevant geographic market is the United States. The relevant product market

is Finished Textiles Containing Recovery Enhancing Bioceramics . Under Armour has monopoly

and/or market power in the relevant market.

        87.     Under Armour has not maintained it monopoly and/or market power in the

relevant markets as a result of superior product, business acumen, or historical accident. Under

Armour has specifically intended, and continues to intend, through its wrongful conduct, to

willfully maintain its monopoly and/or market power, control prices, exclude competitors, harm

consumers, and destroy competition in the relevant market. Through the activities alleged above,

among others, Under Armour has gained, maintained, extended, and attempted to gain monopoly

power in violation of Section 2 of the Sherman Act.

        88.     Under Armour has no legitimate business justification for its anticompetitive

conduct.

        89.     As a direct and proximate result of Under Armour’s unlawful actions, MET has

suffered injury to its business and property. If Under Armour’s illegal conduct is not enjoined,

MET will continue to suffer irreparable harm, and the relevant markets will remain distorted and

substantially foreclosed, to the detriment of consumers in the market.

        90.     Under Armour has engaged in a systematic and multi-faceted anticompetitive

scheme to monopolize the FTCREB Market. First, Under Armour engaged in an intentionally

deceptive advertising campaign that deprived consumers of the benefits of fair competition from

MET. Under Armour’s false advertising of its sleepwear and other products as containing an


                                               -16-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 17 of 28




“FDA approved” bioceramic product that purportedly has been “determined” by the FDA to

provide certain health benefits, and various other similar descriptions in commercial advertising

and promotion to describe the nature, characteristics, and qualities of its products, particularly in

comparison to MET’s products, constitute illegal acts that substantially lessen competition and

tend to maintain Under Armour’s monopoly over the markets for recovery wear products. Such

advertising is clearly false. Celliant was not approved by the FDA for any purpose, and the FDA

has not determined that Celliant, or Under Armour products containing Celliant, provide any

health benefits.

        91.        The persons who are the targets of these advertisements are unsophisticated in

the procedures underlying FDA review and approval and have no reason to doubt the claims. The

claims have been continuing since at least July of 2017 up through the present. Under Armour’s

market power and size virtually guarantee that rivals such as MET cannot cure or correct these

false statements. Under Armour’s false advertising in order to maintain its monopoly position is

a violation of Section 2 of the Sherman Act.

        92.    Second, Under Armour used its market power and leverage to strong-arm other

textile manufacturers into boycotting MET. Specifically, Under Armour pressured other parties

not to do business with MET, by asserting that Under Armour would only do business with these

parties if they utilized Celliant technology. This had the effect of preventing MET from doing

business with these parties.

        93.    All of the above types of conduct, when viewed as a whole, constitute a pattern of

repeated, varied, exclusionary practices that has worked violence on the competitive process in

the market for recovery sleepwear, threatening to block completely any smaller rival from




                                                 -17-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 18 of 28




entering the market with innovative products. The course of conduct as a whole violates Section

2 of the Sherman Act.

        94.     Consumers and competition were harmed by Under Armour’s anticompetitive

scheme. As a result of this conduct, consumers have been deprived the benefits of price and

innovation competition in the FTCREB market and have thereby paid higher prices for FTCREB

products and lost out on competitive-driven innovation in FTCREB products.

        95.     There is no legitimate business justification for Under Armour’s conduct, and

thus, its actions were intended to destroy competition from MET for FTCREB products.

        96.     From and after July, 2017, MET has been directly and proximately damaged by

losses of sales and profits resulting from Under Armour’s false advertising, and other

monopolistic and exclusionary practices. MET seeks damages, treble damages, reasonable

attorneys’ fees, costs of court, and all other relief available to it under the antitrust laws.

        97.     MET will be irreparably harmed if Under Armour’s market tainting, false

advertising, and on-going boycott tactics are not enjoined. For that reason, MET also seeks

injunctive relief.

                                     THIRD CLAIM
        (Misappropriation of Trade Secrets in violation of 12 Pa. C.S.A. § 5301-5308)

        98.     MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        99.     MET’s application process, formulae and composition of its RedwaveTM powder

are proprietary to MET and constitute legally protectable trade secrets as defined by the

Pennsylvania Uniform Trade Secrets act, 12 Pa. C.S.A. §§ 5301-5308.

        100.    The confidential business and proprietary information and trade secrets have

actual or potential economic value because, both separately and in combination, that information


                                                  -18-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 19 of 28




is not generally known to, and is not readily ascertainable by proper means by others, including

MET’s competitors.

        101.   MET spent substantial sums of money to develop and generate these confidential

business and proprietary information and trade secrets and has taken steps that are reasonable

and appropriate under the circumstances to maintain their secrecy and confidentiality.

        102.   MET was at all times in lawful possession of these trade secrets, and used them

exclusively in its lawful business activities.

        103.   MET shared its trade secrets concerning its RedwaveTM powder with Under

Armour pursuant to its NDA and therefore in the course of its confidential relationship with

Under Armour.

        104.   Upon information and belief, Under Armour took information it learned from

MET and used it to assist in the manufacture its recovery products with MET’s competitor,

Hologenix.

        105.   As described in the foregoing paragraphs, Under Armour, knowing that it had

access to MET’s trade secrets, willfully misappropriated, retained and used MET’s trade secrets

in violation of 12 Pa. C.S.A. § 5302, et. seq., and has used those trade secrets to divert business

away from MET and to Under Armour and Hologenix.

        106.   By virtue of the foregoing, MET has suffered and will continue to suffer the loss

of confidential business and proprietary information and trade secrets.

        107.   The misappropriation and wrongful use of MET’s confidential proprietary trade

secrets constitutes a violation of the Pennsylvania Uniform Trade Secrets Act.

        108.   Under Armour’s misappropriation of MET’s confidential proprietary trade secrets

was undertaken willfully and maliciously.



                                                 -19-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 20 of 28




        109.     Under Armour’s actions and conduct in misappropriating MET’s trade secrets

have caused substantial damage and irreparable harm to MET’s business.

        110.     By reason of Under Armour’s wrongful acts and violation of Pennsylvania

Uniform Trade Secrets Act, Met is entitled to recover compensatory damages in an amount that

cannot be readily ascertained at this time as well as exemplary damages, injunctive relief and

attorneys’ fees as permitted by 12 Pa. C.S.A. §§ 5304 and 5305.

        111.     MET lacks an adequate remedy at law to address the substantial irreparable harm

that it is suffering and/or it will suffer.

                                          FOURTH CLAIM
                                (Breach of Non-Disclosure Agreement)

        112.     MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        113.     MET and Under Armour entered into the NDA, pursuant to which Under Armour

agreed, inter alia, that it would not share any Confidential Information disclosed to it by MET

with any third party.

        114.     Upon information and belief, Under Armour used the confidential trade secrets

and proprietary information, which constituted Confidential Information under the terms of the

NDA and shared the same information with MET’s competitor and others, including other

manufacturers.

        115.     Under Armour’s actions are in breach of the terms of the NDA.

        116.     As a result of Under Armour’s breaches of the NDA, MET has suffered and

continues to suffer damages.




                                                -20-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 21 of 28




                                           FIFTH CLAIM
                                (Tortious Interference with Contract)

        117.    MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        118.    MET had a valid contract with American Textile to incorporate its product into its

bedding and other sleep related products.

        119.    Under Armour was aware of the contract between MET and American Textile.

        120.    Under Armour intentionally and tortiously interfered with MET’s existing and

prospective contractual relations with American Textile.

        121.    Under Armour’s actions caused American Textile to end its relationship with

MET.

        122.    Acting intentionally, without privilege, and with improper motive and purpose,

defendant interfered with MET’s existing contract and with prospective business opportunities

that MET reasonably anticipated developing into new contractual relationships. Upon

information and belief, Under Armour did this by, inter alia, pressuring American Textile to

terminate its relationship with MET by insisting that American Textile utilize the Celliant

technology that Under Armour falsely represented had received FDA approval had been

determined by the FDA to promote certain health benefits, thereby disparaging MET’s products..

        123.    Under Armour’s actions, as alleged herein, were committed with reckless

indifference to the rights of MET, and with either the specific intent to cause harm to MET, or

with reckless disregard to whether such actions would cause harm to MET. Thus, Under

Armour’s tortious interference with MET’s existing and prospective contractual relations

warrants an award of punitive damages.




                                                -21-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 22 of 28




        124.    MET has been harmed and damaged by Under Armour’s intentional interference

with MET’s existing contractual relations.

                                       SIXTH CLAIM
                (Tortious Interference with Prospective Business Expectancies)

        125.    MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        126.    MET had prospective economic relationships with TB12 and Milliken and fully

anticipated that it would enter into formal contracts with both companies.

        127.    Upon information and belief, Under Armour purposefully made false

representations to TB12 about its products containing Celliant, including, inter alia, claims that

Celliant was FDA approved and that the FDA had determined that Celliant led to certain health

benefits, in an effort to convince TB12 to abandon its relationship with MET.

        128.    Upon information and belief, Under Armour purposefully made false

representations to Milliken about its products, including, inter alia, claims that Celliant was FDA

approved and that the FDA had determined that Celliant promoted certain health benefits, and

told Milliken that if it wanted to do business with Under Armour, it could not do business with

MET.

        129.    Acting intentionally, without privilege, and with improper motive and purpose,

defendant interfered with MET’s prospective business opportunities, which MET reasonably

anticipated developing into new contractual relationships.

        130.    MET has been harmed by Under Armour’s intentional interference with MET’s

existing prospective economic relationships.




                                               -22-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 23 of 28




                                      SEVENTH CLAIM
                                      (Unjust Enrichment)

        131.    MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        132.    Under Armour wrongfully and improperly has been using MET’s trade secrets

and other confidential information proprietary to MET. To the extent any such information is not

determined to be a trade secret within the meaning of 12 Pa. C.S.A. §5302, such information

consists of confidential information proprietary to MET with respect to which MET took

reasonable security measures to safeguard.

        133.    As demonstrated by the allegations above, by wrongfully using MET’s

confidential proprietary information for its own benefit and for the purpose of securing an

improper competitive advantage against MET, Under Armour has unjustly enriched itself at the

expense of MET and should be required to disgorge its unjust enrichment.

                                       EIGHTH CLAIM
                                      (Unfair Competition)

        134.    MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        135.    Under Armour has engaged in unfair competition by diverting business from

MET to itself through the wrongful use of confidential information belonging to MET.

        136.    Under Armour has also engaged in unfair competition by interfering with MET’s

existing and prospective contractual relationships.

        137.    Under Armour has also engaged in unfair competition by making false and

misleading statements about the Celliant technology utilized in Under Armour’s products, and

false and distorted comparisons with products containing MET’s bioceramic product., and by

making misrepresentations about the Celliant technology used in Under Armour products.

                                               -23-
23522536v.19
            Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 24 of 28




          138.   Under Armour’s actions have been taken with the specific intent to harm and

destroy MET, and violate general standards of fairness and social utility.

          139.   Under Armour’s actions have caused harm and damage to MET, as alleged

herein.

                                           NINTH CLAIM
                                            (Conversion)

          140.   MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

          141.   Under Armour’s actions in misappropriating MET’s confidential proprietary

information and trade secrets has unlawfully deprived MET of its property rights without consent

or lawful justification.

          142.   Under Armour’s wrongful actions have harmed and damaged MET.

          143.   As a direct result of Under Armour’s conduct, MET has suffered and/or will

suffer substantial and irreparable harm to its business.

          144.   MET has been injured by Under Armour’s conversion in an amount that cannot

be readily ascertained at this time.

          145.   MET lacks an adequate remedy at law to address the substantial irreparable harm

that it is suffering and/or will suffer.

                                           TENTH CLAIM
                                            (Accounting)

          146.   MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

          147.   MET supplied 3000 kilograms of bioceramic powder to Under Armour pursuant

to the parties’ April 4, 2017 Letter Agreement.



                                                -24-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 25 of 28




        148.    Upon information and belief, Under Armour did not use all 3000 kilograms of

bioceramic powder.

        149.    Upon information and belief, Under Armour did not sell all products

manufactured containing MET’s bioceramic powder.

        150.    MET demands an accounting of what Under Armour did with the 3000 kilograms

of bioceramic powder as well as sales of its products by Under Armour.

                                       ELEVENTH CLAIM
                                        (Injunctive Relief)

        151.    MET repeats and realleges each and every allegation of the preceding paragraphs

as if set forth fully herein.

        152.    MET has demonstrated a likelihood of success on the merits of its claims.

        153.    Under Armour had no right to take, attempt to take, or retain for itself the

confidential information created, maintained and developed by and at the expense of MET.

        154.    Under Armour signed the NDA and thereby gained access to sensitive,

confidential, proprietary and trade secret information.

        155.    In spite of its contractual, statutory and common law obligations, Under Armour

has and is continuing to use MET’s confidential, trade secret information to develop a competing

product using MET’s competitor’s powder with MET’s application. Thereafter, Under Armour a

number of misrepresentations about its products containing the Celliant powder, including that

Celliant is FDA approved and that the FDA had determined that Celliant promoted certain

medical benefits.

        156.    Unless Under Armour is enjoined from making these false representations and

false advertising, MET will continue to suffer irreparable harm, including loss of business and

reputation, as well as loss of the benefits of its trade secrets, reputation and confidential


                                                 -25-
23522536v.19
             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 26 of 28




information that will result in incalculable financial loss. The irreparable harm that MET will

suffer if injunctive relief is denied outweighs the potential harm (if any) to Under Armour if

injunctive relief is granted.

        157.     MET has no adequate remedy at law.

        158.     The injunctive relief that MET requests against Under Armour would merely

require it to adhere to the NDA ad to cease and desist from making demonstrably false

representations about its products.

        159.     It is unjust and inequitable to permit Under Armour to benefit from the deliberate

disregard of its contractual and legal obligations.

        160.     Indeed, Under Armour recognized injunctive relief is appropriate at the time it

signed the NDA, representing specifically that “[a] breach of any of the promises or agreements

contained herein will result in irreparable and continuing damage to Company for which there

will be no adequate remedy at law, and [MET] shall be entitled to injunctive relief and/or a

decree for specific performance, and such other relief as may be proper (including monetary

damages if appropriate).”

        161.     For the foregoing reasons, MET is entitled to injunctive relief as set forth herein.

WHEREFORE, plaintiff MET prays for the following relief:

        1)       Judgment in MET’s favor and against Under Armour;

        2)       Upon hearing, a preliminary injunction to issue immediately and, upon final

        hearing or trial, a permanent injunction,

                 (i)    enjoining and restraining Under Armour from using or disclosing any

                 materials or confidential and proprietary information and trade secrets of MET as




                                                 -26-
23522536v.19
             Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 27 of 28




                 well as enjoining and restraining Under Armour from falsely representing that the

                 FDA has made any determinations concerning the benefits of Celliant;

                 (ii)     directing Under Armour to immediately return to MET all materials

                 (including any and all copies thereof) concerning MET or its business, including

                 all confidential and proprietary information and trade secrets;

                 (iii)    directing Under Armour to reimburse MET for all of the costs and

                 expenses, including reasonable attorneys’ fees that it incurred in obtaining relief

                 in this action; and

                 (iv)     ordering any other relief that is just and proper under the circumstances.

        3)       An accounting of all bioceramic powder supplied by MET to Under Armour and

        the products sold containing MET’s bioceramic powder;

        4)       An accounting of all sums earned by Under Armour from its actions described in

        this complaint;

        5)       Restitution, compensatory and punitive damages;

        6)       Treble damages;

        7)       Pre- and post- judgment interest;

        8)       Costs of suit including reasonable attorney’s fees; and

        9)       Such other and further relief as the Court deems appropriate.




                                                  -27-
23522536v.19
          Case 2:20-cv-00664-NR Document 1 Filed 05/05/20 Page 28 of 28




                                     JURY TRIAL DEMAND

        Plaintiff, MET, demands a trial by jury as to all claims and all issues so triable.



Dated: May 5, 2020




                                                               Thomas Fiddler
                                                               WHITE AND WILLIAMS LLP
                                                               1650 Market Street
                                                               One Liberty Place, Suite 1800
                                                               Philadelphia, PA 19103
                                                               215-864-7081
                                                               fiddlert@whiteandwilliams.com


OF COUNSEL:
Thomas E. Butler
Nicole A. Sullivan
WHITE AND WILLIAMS, LLP
7 Times Square, Suite 2900
New York, NY 10036-6524
212-631-4420
butlert@whiteandwilliams.com
sullivann@whiteandwilliams.com




                                                 -28-
23522536v.19
